      Case 1:19-cv-02552-LAK-OTW Document 17 Filed 10/21/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK
                            FOLEY SQUARE DIVISION

STRIKE 3 HOLDINGS, LLC,

                      Plaintiff,
       v.                                            Case No. 1:19-cv-02552-LAK-OTW

JOHN DOE, subscriber assigned IP                     Judge Lewis A. Kaplan
address 74.66.83.211,

                      Defendant.


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                      WITHOUT PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

(“Defendant”) from this action without prejudice.       John Doe was assigned the IP address

74.66.83.211. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

       Dated: October 21, 2019                       Respectfully submitted,

                                                     By:    /s/ Jacqueline M. James
                                                     Jacqueline M. James, Esq. (1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorney for Plaintiff




                                                 1
      Case 1:19-cv-02552-LAK-OTW Document 17 Filed 10/21/19 Page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.



                                                   By: /s/ Jacqueline M. James
                                                          Jacqueline M. James




                                               2
